     Case 2:20-cv-00097-SMB-CDB Document 51 Filed 06/03/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    DeWitt Lamar Long,                                No. CV-20-00097-PHX-SMB (CDB)
10                  Plaintiff,                          ORDER
11    v.
12    Unknown Gray, et al.,
13                  Defendants.
14
15          Pending before the Court is the Report and Recommendation (“R&R”) of
16   Magistrate Judge Camille Bibles (Doc. 48) recommending that Defendant Gray and

17   Plaintiff’s claims against Defendant Gray be dismissed without prejudice, based on the
18   failure to serve Defendant Gray. The Magistrate Judge advised the parties that they had

19   fourteen days to file objections to the R&R. (R&R at p. 5) (citing Rule 72(b), Federal Rules

20   of Civil Procedure; Rule 8(b), Rules Governing Section 2254 Proceedings). Plaintiff filed
21   his objection on May 6, 2021 (Doc. 49) and the remaining Defendants filed a response to
22   Plaintiff’s objection on May 18, 2021. (Doc. 50)

23          The Court has considered the objections and reviewed the Report and

24   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that

25   the court must make a de novo determination of those portions of the Report and

26   Recommendation to which specific objections are made). The Court agrees with the
27   Magistrate Judge’s determinations, accepts the recommended decision within the meaning
28   of Rule 72(b), Fed. R. Civ. P., and overrules Petitioner’s objections. See 28 U.S.C. §
     Case 2:20-cv-00097-SMB-CDB Document 51 Filed 06/03/21 Page 2 of 2



 1   636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in part,
 2   the findings or recommendations made by the magistrate”).
 3          IT IS THEREFORE ORDERED that Report and Recommendation of the
 4   Magistrate Judge (Doc. 48) is accepted and Defendant Gray and Plaintiff’s claims against
 5   Defendant Gray are dismissed.
 6          Dated this 3rd day of June, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
